DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response after final, filed 6/25/2021, has been entered and made of record. Claims 5,6,8-10, and 12-22 are pending in the application.

2.	Applicant’s cancellation of claim 7 has obviated the Examiner’s objection to the specification.

Allowable Subject Matter
Claims 5,6,8-10, and 12-22 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 5, the Examiner reiterates its reasons for allowance detailed in the previous Office actions. Additionally, in Kunugi et al., the defocus correction amount, which is based on the height of a focus-detection area (i.e., distance from the area to the optical axis/center of the image sensor), is not a quantity used to correct ‘blur’ as one of ordinary skill in the art would understand the term as used in the specification. According to MPEP 2111, “broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.” In the instant 22 is allowed because it recites the allowable limitations of claim 5. Claims 6,8-10, and 12-21 are allowed because they depend on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Tachi (US 2013/0057734) discloses calculating a motion blur correction parameter based on the image height of a pixel to be corrected or a focus position but not the height of a focus-position pixel. Yoneda et al. (US 2016/0057352) discloses calculating a motion blur correction parameter based on the image height of a pixel to be corrected, not a focus detection pixel. Horikawa (US 2016/0261801) discloses a correction process similar to Kunugi et al., where focus is adjusted at an off-axis position in an image after image stabilization occurs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/29/2021